DECISION
The application of the above-named defendant for a review of the sentence of ten years, imposed on February 24, 1969, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears proper and sufficiently lenient in'that the defendant was-convicted of robbery punishable by not less than 1 year imprisonment with no limit, yet received a sentence of but 10 years with 69 days jail time credit with eligibility for parole consideration in January, 1971, after being received on February 25, 1969, although he used a gun in the commission of the crime and has 1 prior felony conviction.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.